DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Requirement Withdrawn
Claims 1-10, 13-15 & 17-20 are allowable. The restriction requirement between Inventions I & II, as set forth in the Office action mailed on 02/11/2022, has been reconsidered in view of Applicant’s persuasive arguments on election with traverse, and in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). 
The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 02/11/2022 is fully withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Allan Braxdale (Reg. No. 64,279) on 05/27/2022.  See attached email correspondence.

Claims 1, 5-10, 13-15 & 18-20 have been amended, and claims 11, 12 & 16 have been cancelled, as follows: 

1.	(Currently Amended)  A method of truncating one or more blocks in a blockchain by an aging process executed by participating computer node of the blockchain, the method comprising:	truncating, by the computer node, one or more blocks with a time stamp that is older than a pre-determined cut-off time;	creating a new block in which one or more data packets of the new block capture essential data of the one or more blocks that are truncated; and	appending the new block to the blockchain,	wherein the essential data are data in pre-determined fields within the data packet of  the one or more blocks that are truncated, and	wherein the blocks that are truncated from the blockchain are archived and retrievable upon request.

2.	(Previously Presented)  The method of claim 1, wherein the pre-determined cut-off time is decided by a voting process conducted by quorum members, and wherein the truncating includes deleting the one or more blocks with the time stamp that is older than the pre-determined cut-off time and replacing the one or more truncated blocks with the new block such that the essential data of the truncated blocks is migrated to the new block.

3.	(Original)  The method of claim 1, wherein the pre-determined fields are decided by a voting process conducted by quorum members.

4.	(Original)  The method of claim 1, wherein a membership manager decides trust levels of quorum members by a voting process conducted by the quorum members.

5.	(Currently Amended)  The method of claim 4, wherein the voting process is managed by a quorum manager, the quorum manager being a software module residing in each computer node, and when executed, realizes a voting logic that includes voting steps of:	casting a vote;	receiving votes from other quorum members in [[the]]a quorum chain;	outputting a recommendation to all quorum members based on its own vote and the votes received by other quorum members; and	reaching a consensus in a decentralized manner.

6.	(Currently Amended)  The method of claim 5, wherein the recommendation is a positive decision when [[the]]a total number of quorum members who cast an affirmative vote is more than a first threshold; otherwise, the recommendation is a negative decision, and the consensus is reached when the total number of the quorum- members exceeds a second threshold.

7.	(Currently Amended)  The method of claim 6, wherein when a number of affirmative votes equals a number of non-affirmative votes, then the voting logic repeats the voting steps but the first threshold and the second threshold are set to be higher than those previously.

8.	(Currently Amended)  The method of claim 5, wherein the quorum manager manages [[a]]the quorum-chain, wherein the quorum-chain  embedding voting logic data packets, and wherein in each quorum-chain node, the embedded voting logic data packets comprise computer codes that, when executed, realizes the voting logic.

9.	(Currently Amended)  A method of validating transactions in a block in a blockchain, the method comprising:	selecting, by each computer node participating in the blockchain, a quorum comprising of a subset of the computer nodes as quorum members, wherein the quorum members include a quorum manager that manages a quorum-chain that is distinct from the blockchain and includes voting logic executable by the subset of computer nodes to control voting by the quorum members, the voting comprising;	voting among the quorum members that independently examine the transactions, wherein a weight value is assigned to each quorum member and each valid vote is weighted by the weight value;	outputting a recommendation to all quorum members based on its own vote and the votes received by other quorum members; and	reaching a consensus in a decentralized manner. 	

10.	(Currently Amended)  The method of claim [[8]]9, wherein deciding the validity of the transactions is a positive decision when [[the]]a sum of valid votes is higher than a pre-determined threshold, and a negative decision when the sum of valid votes is the same as or lower than [[a]]the pre-determined threshold.

11. 	(Canceled)  

12.	(Canceled)  

13.	(Currently Amended)  The method of claim [[12]]9, wherein the quorum manager is determined by the quorum members.

14.	(Currently Amended)  The method of claim [[12]]9, wherein the quorum manager is a software application residing in a centralized computer.

15.	(Currently Amended)  The method of claim [[12]]9, wherein the quorum manager is a master-slave multi-computer system to achieve fault tolerance.

16.	(Canceled)  

17.	(Previously Presented)  A blockchain system comprising:	a plurality of computer nodes participating to the blockchain system interconnecting with each other through a network; and	one or more quorum members selected from these computer nodes to form a quorum for validating blocks of a blockchain maintained by the blockchain system,	wherein each quorum member comprises a quorum manager configured to manage a quorum-chain that is distinct from the blockchain, the quorum manager comprising a software module that when executed, realizes a voting logic that includes voting steps of:		casting a vote;		receiving votes from other quorum members;		outputting a recommendation to all quorum members based on its own vote and the votes received by other quorum members; and		reaching a consensus in a decentralized manner.

18.	(Currently Amended)  The blockchain system of claim 17, wherein the quorum-chain comprises voting logic data packets having embedded computer codes that, when executed, realizes the voting logic.

19.	(Currently Amended)  The blockchain system of claim 17, wherein each computer node further comprises a membership manager, the membership manager being a software module that when executed, manages [[the]] promotion, demotion of computer nodes as quorum members.

20.	(Currently Amended)  The blockchain system of claim 17, wherein each computer node uses the voting logic and other computer nodes of the quorum to perform one of the following tasks:	determining a pre-determined cut-off time, wherein blocks in the blockchain having a timestamp older than the pre-determined cut-off time are truncated;	determine [[the]] pre-determined fields in a block as essential data;	verifying [[the]]a validity of a transaction; and	any combination of the above.

Allowable Subject Matter
	Claims 1-10, 13-15 & 17-20, as amended above, are allowed over the prior art of record.  These claims are renumbered on allowance as claims 1-17.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art of record, US 2018/0323963 A1 by Stollman, teaches a system for extending the utility of blockchain environments when such environments become too large or complex. The system systematically creates a second generation, or child blockchain that can retain machine-readable links to the parent blockchain which, in turn, can be archived and referenced, when necessary, for historical reference. Accordingly, the system serves to reduce the size of the working blockchain thereby making it easier to store the blockchain, and further serves to increase the speed of queries to interrogate the current state of the blockchain. By reducing the size of the working blockchain, the present invention seeks to extend the utility of large blockchains by segregating and archiving historical or older transactions recorded in the blockchain. The system and process further includes methodologies to create links between the current blockchain and the archived sections of the blockchain to ensure the integrity of the full historical ledger.
However, Stollman requires the creation and utilization of a separate child blockchain, which is distinct from the recited claim elements.

The prior art of record, US 2019/0058581 A1 by Wood et al., teaches that present-day blockchain architectures suffer from several problems, including poor extensibility and scalability. This may stem from tying two parts of the consensus architecture, namely canonicality and validity, too closely together. The Polkadot architecture, which is a heterogeneous multi-chain, provides better extensibility and scalability by setting canonicality and validity apart. Compartmentalizing canonicality and validity and keeping overall functionality to a minimum of security and transport introduces practical core extensibility in situ. Scalability is addressed through a divide-and-conquer approach to canonicality and validity, scaling out of its bonded core through the incentivization of untrusted public nodes. The heterogeneity of this architecture enables many highly divergent types of consensus systems interoperating in a trustless, fully decentralized "federation," allowing open and closed networks to have trust-free access to each other. This architecture is compatible with pre-existing networks, including Ethereum, and a useful component in a practical system for global-commerce scalability and privacy.

The prior art of record, USPN 10,404,471 B1 to Griffin et al., teaches that in a system and methods for secure ledger assurance tokenization, a request circuit is structured to access a first block of a first blockchain. The first block includes a first block identifier of the first blockchain and first block content. The request circuit is structured to audit the first block content so as to generate a first audit result. A secure ledger assurance token (SLAT) generation circuit is structured to generate a first SLAT, the first SLAT comprising the first block identifier of the first blockchain and the first audit result. The cryptographic circuit is structured to cryptographically protect the first SLAT. The SLAT generation circuit stores the cryptographically protected first SLAT in a journal, where the cryptographically protected first SLAT is accessible by an authorized stakeholder to provide integrity and origin authenticity of the first audit result. In some embodiments, an audit anchor is associated with a SLAT and the content of the first blockchain is pruned up to the point defined by the audit anchor.

The prior art of record, WO 2018/103850 A1 by Telefonaktiebolaget LM Ericsson, teaches creating a finite blockchain. The blockchain comprises a genesis block that is the first block of the blockchain. The genesis block comprising a genesis expiry time. The method comprises the steps of creating a reincarnation block when a predefined condition is satisfied and appending it to the blockchain; determining whether the genesis expiry time has elapsed based on an expiry period; if the genesis expiry time has elapsed then identifying a first reincarnation block; if the first reincarnation block is identified then deleting all the blocks preceding the first reincarnation block including the genesis block in the block chain.

However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art before the effective filing date of the claimed invention, the combination of limitations recited in independent claims 1, 9, & 17.
Thus, independent claims 1, 9 & 17 are patently distinct over the prior art of record for at least the reasons above.  The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        05/31/2022